Littlejohn, Chief Judge,
dissenting:
I respectfully dissent and would reverse the order of the Special Circuit Judge.
Today this Court by a bare majority vote upsets the well-established law and makes vulnerable to suit hundreds, if not thousands, of governmental entities which have heretofore been protected by the doctrine of sovereign immunity. The extent to which the doctrine is well-rooted is evidenced by the 122 cases enumerated in the majority opinion which will today be overturned. In my opinion, a matter of broad public policy is involved which should, under the separation *260of powers, be left to the legislative body.
Today the Court invades the province of another branch of government. If the law is to be changed, it should be altered after the Legislature, with the aid of drafting bureaus, study commissions and the like, has given wide attention to the many ramifications which the Court from its ivory tower cannot perceive.
The fact that the Legislature has not taken the action which the Court today takes evidences its satisfaction with the rule of law applicable heretofore.
The Courts are often encouraged to delve into new matters on the theory that the Legislature should have acted and has not. I would exercise judicial restraint and leave the law unchanged with such time as the representatives of the people in the legislative halls speak.